Luke, J.
The verdict for the plaintiff, who sued for services rendered in nursing, waiting upon, and attending the defendant’s intestate, was authorized; and the special grounds of the motion for a new trial, which complain of the admission of testimony over the objection of plaintiff in error, are without merit. Eor no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., concurs. Bloodworih, J., not participating, on account of illness.